IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

THADIUS CRAWFORD,

             Appellant,

 v.                                              Case No. 5D15-3553

DEPARTMENT OF REVENUE
O/B/O JANICIA BAKER,

             Appellee.

________________________________/

Opinion filed May 10, 2016

 Administrative Appeal from the
 Florida     Department      of
 Revenue.

 Thadius Crawford, Palatka, pro se.

 Pamela Jo Bondi, Attorney General,
 Tallahassee, and Toni C. Bernstein,
 Assistant Attorney General, Tallahassee,
 for Appellee.


PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




PALMER, EVANDER, and WALLIS, J.J., concur.